DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Examiner acknowledges amendments to claims 1-3, 5-6, 8, 12-14, 16-17, and 19. In light of the amended claim 1 and 12, previous claim objections and 35 USC 112(b) rejections are withdrawn.
Response to Arguments
Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. Applicant argues that neither Wheeler nor Ivanov teach or disclose the elements of the newly amended independent claim 1 & 12. More specifically, Applicant argues that Wheeler and Ivanov do not teach download(ing) the uncertainty map to a second vehicle based on the second vehicle location and the second vehicle type wherein the uncertainty map is used to plan a vehicle route that avoids high uncertainty locations. For at least these reasons the rejections of claims 1 and 12 under § 103 should be withdrawn." 
However, Ivanov [0040]-[0047] teaches downloading data from vehicles of the same vehicle type, determining confidence or accuracy values associated with each local map, and using the map to plan a route to avoid locations.
McGill (US 20210123764 A1) [0025]-[0038] teaches a dynamic map generation wherein the map generator includes a planning module which may generate a route to avoid areas of high uncertainty when alternative routes through more well-known (low uncertainty) areas is more efficient.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-8 and 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Wheeler (US 20180188045 A1) in view of Ivanov (US 20210341308 A1) and McGill (US 20210123764 A1).
Regarding claim 1 & 12, Wheeler teaches
A system and a method, comprising a management computer see at least FIG. 16
computer system 1600 including: 
a processor; see at least FIG. 16 processor 1602 and 
a memory, the memory including instructions executable by the processor to: see at
least FIG. 16 memory 1604 and instructions 1624
based on sensor data in a first vehicle, determine a database that includes object data for a plurality of objects, see at least [0033]; [0080] & FIG. 1 where the HD map system 110 receives sensor data collected by a plurality of vehicles 150 which is used to update HD maps,
 including, for each object, an object identification, a measurement of one or more object attributes, and an uncertainty specifying a probability of correct object identification for the object identification and the object attributes determined based on the sensor data, wherein the object attributes include an object size, an object shape, and an object location; see at least [0080]-[0089], claim 12, & FIG.’s 9-10 where the vehicle processes sensor data to detect a set of objects in the current location of the vehicle. For each object, “the vehicle 150 may also determine information associated with the object such as a location of the object, a geometric shape of the object,” and the latitude and longitude coordinates of the objects. The method of updating a high definition map includes receiving verification records from vehicles including “verification information of a high definition map that includes geometric and semantic description of objects in the geographical region, each object associated with a confidence value indicating a probability of the geometric (size and shape) and semantic description of the object being accurate;”
Wheeler teaches all of the elements of the current invention as stated above except a system that can determine an uncertainty map based on the database including uncertainties in the respective locations and corresponding uncertainties for a vehicle type, 
wherein the uncertainty map indicates locations with a high uncertainty of locating objects; and 
download the uncertainty map to a second vehicle based on the second vehicle location and the second vehicle type 
wherein the uncertainty map is used to plan a vehicle route that avoids high uncertainty locations.

Ivanov teaches it is known to provide the system that can determine an uncertainty map based on the based on the database including uncertainties in the respective locations and corresponding uncertainties for a vehicle type, and download the uncertainty map to a second vehicle based on the second vehicle location and the second vehicle type. 
See at least FIG. 2 and [0039] where a local map may be generated to contain metadata such as probabilistic guarantees and confidence indicators wherein the information provided by each local map may be weighted according to the accuracy of the respective local map. The system 200 may download the map to a second vehicle 230 and an Nth vehicle 240. Also see at least [0040] where “[c]onfidence or accuracy values associated with each local map may be determined based on specifications provided by the vehicle or sensor manufacturer, such as sensor ranges, resolution, accuracy or other functional specification for object detection as well as quality indicators of algorithms used by the map creators of the respective vehicles.” Also see [0046]-[0047] where the accuracy or confidence values for a certain location may be used to determine accuracies or confidence values associated with other local maps generated by the same vehicle or the same vehicle type.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wheeler to incorporate the teachings of Ivanov and provide the determination of a map based on the database including corresponding uncertainties for the vehicle type. In doing so, “outliers within one vehicle type may be detected and sorted out. In other words, local maps created by different vehicles or vehicle types within a vehicle fleet may be weighted with respect to their accuracy. Or, with reference to the system 200 shown in FIG. 2, local maps created on the basis of sensor data received from different vehicles or vehicle types within a vehicle fleet may be weighted with respect to their accuracy.” [0047]

McGill teaches it is known to determine an uncertainty map wherein the uncertainty map indicates locations with a high uncertainty of locating objects; and wherein the uncertainty map is used to plan a vehicle route that avoids high uncertainty locations.
See at least [0025] where the route planner may implement a route to avoid areas where data is known because the known data presents unfavorable route conditions that outweigh the uncertainty of the unknown data areas. Also see [0038] where the planning module 424 may generate a route to avoid areas of high uncertainty when alternative routes are more efficient.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wheeler in view of Ivanov to incorporate the teachings of McGill and determine an uncertainty map wherein the uncertainty map indicates locations with a high uncertainty of locating objects; and wherein the uncertainty map is used to plan a vehicle route that avoids high uncertainty locations. In doing so, the planning module can generate a route to “avoid areas of high uncertainty when alternative routes through more well-known (low uncertainty) areas is more efficient (i.e., less traffic, faster travel times, or the like).” [0038] ”Using this representative information lessens the need for direct, empirical data and saves the time and cost of collecting and storing vast amounts of information an analysis.” [0013]

Regarding claim 2 & 13, Wheeler in view of Ivanov and McGill teaches
The system of claim 1 and the method of claim 12, further comprising a computer in the second vehicle including a vehicle computer processor and a vehicle computer memory including instructions executable by the vehicle computer processor to operate the second vehicle based on the downloaded uncertainty map. See at least Wheeler FIG.’s 1-2 and [0037] –[0038] where vehicles 150a-d comprise a vehicle computing system 120a-d, vehicle controls 130a-d, and vehicle sensors 105a-d in which a computer processor and computer memory are well known to a person of ordinary skill in the art to be part of a vehicle computer. The online HD map system and the plurality of autonomous vehicles 150a-d are in communication with each other and the vehicle controls 130 include machinery for operating the autonomous vehicles based on the downloaded maps.

Regarding claim 3 & 14, Wheeler in view of Ivanov and McGill teaches
The system of claim 1, wherein the object includes one or more of a third vehicle and a pedestrian. See at least Wheeler [0041]-[0042] where the perception module 210 collects vehicle sensor data including surrounding objects and the prediction module 215 may identify objects as vehicles, pedestrians, and so on.

Regarding claim 4 & 15, Wheeler in view of Ivanov and McGill teaches
The system of claim 1 and the method of claim 12, wherein the vehicle sensor data includes one or more of vehicle video sensor data, vehicle lidar sensor data, vehicle radar sensor data, and vehicle ultrasound sensor data. See at least Wheeler FIG. 2, [0036], & [0041] where the vehicle sensor data includes data collected by cameras, a LIDAR, an IMU, a GPS navigation system, and so on.

Regarding claims 5 & 16, Wheeler in view of Ivanov and McGill teaches
The system of claim 1 and the method of claim 12, wherein the first and second vehicle types include one or more of a vehicle make and a vehicle model. See at least Wheeler [0084] where the vehicle 150 creates a match record which is a type of map verification record. “A match record corresponds to a particular represented object in the landmark map stored in the local HD map store 275 that is determined to match an object detected by the vehicle, which can be referred to as “a verified represented object.” The match record may also include information about the verified represented object, such as an object ID.” The match record may further include other information about the vehicle such as a particular make and model, vehicle ID, a current direction, a current speed, a current motion, etc.

	Regarding claim 6 & 17, Wheeler in view of Ivanov and McGill teaches 
The system of claim 1 and the method of claim 12, the instructions including further instructions to determine the uncertainties by combining uncertainties for one or more objects with a same location and reported by a plurality of vehicles of the vehicle type. See at least Wheeler FIG. 1 where the HD map system interacts with multiple vehicle computing systems. Vehicles 150 b-d can be recognized as second vehicles of the vehicle type. Also see at least [0033]; [0103]-[0107] & claim 12 where the system determines uncertainties by combining uncertainties for the one or more objects with a same location. This is accomplished by receiving, from a plurality of vehicles 150, verification information of a high definition map that includes geometric and semantic description of objects in the geographical region in which each object is associated with a confidence value indicating a probability of the geometric and semantic description of the object being accurate. The confidence values are combined and updated using the verification records received from the plurality of vehicles.


Regarding claim 7 & 18, Wheeler in view of Ivanov and McGill teaches
The system of claim 1 and the method of claim 12, the instructions including further instructions to determine the database by combining the uncertainty with environmental conditions including one or more of time of day, season, and weather conditions. See at least Wheeler [0106] where the HD map system determines a set of changes to the HD map if the confidence value is above the threshold value. For example, the HD map system determines that one or more attributes of an existing object needs to be changed based on the confidence value being above a threshold value and the HD map system associates the change record and corresponding uncertainty with a timestamp. Also see at least Ivanov [0047] where the uncertainty (average accuracy) is combined with different periods of time such as seasons or times of day. The uncertainty may also further depend on different weather conditions or traffic situations.

Regarding claim 8 & 19, Wheeler in view of Ivanov and McGill teaches
The system of claim 1 and the method of claim 12, wherein the object attributes include object speed and object direction. See at least Wheeler [0084] where the match record may further include information about the verified represented object such as a current speed and direction.

Claim 9-11 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler in view of Ivanov and McGill as applied to claim 1 above, and further in view of Sharma (US 20190220003 A1).
Regarding claim 9 & 20, Wheeler in view of Ivanov and McGill teaches
The system of claim 1 and the method of claim 12, the instructions including further instructions to determine the object data by processing vehicle sensor data with a deep neural network to determine the uncertainty. See at least [0101]-[0103] & FIG. 6 where online HD map system 110 may apply data outlier detection techniques such as replicator neural networks in order to identify the outlier verification records and outlier raw sensor data. 
Wheeler in view of Ivanov teaches all of the elements of the current invention as stated above except instructions to determine the object data by processing vehicle sensor data with a deep neural network to determine the object attributes and the object identity.
	Sharma teaches it is known to provide the above limitations. See at least [0063]-[0064]] & FIG. 6 where the object detection framework of the vehicle may include a pipeline of image processing modules in which the “pipeline takes frames captured by one or more cameras as input and applies a classifier to the frame data for object detection. The accuracy and computational complexity of object detection depends on the input resolution (e.g., HD or SD) and the number of layers used in the associated neural network used for classification.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified Wheeler in view of Ivanov to incorporate the teachings of Sharma and provide the deep neural network to determine the object attributes and the object identity. In doing so, “[d]ifferent vendors may train neural networks based on different training sets which may be derived from real world driving or driving simulation. By collaborating with other CA/AD vehicles it is possible to leverage a larger and more diverse training set.” [0020] “Also, in embodiments, the different neural network may vary among CA/AD vehicles 202a-202n may have been trained on different training sets and as a consequence there is a diversity in their decision boundaries for identifying objects and classifications for those objects. As a result, a detection may be used to leverage the diversity of neural networks and their various decision boundaries with CA/AD vehicles 202a-202n to make the classifiers resilient to individual vehicle inadequate neural network training.” [0064]

	Regarding claim 10, Wheeler in view of Ivanov, McGill, and Sharma teaches
	The system of claim 9, wherein the map is input to the deep neural network to determine the object identity, the object attributes and the uncertainty. See at least Sharma [0039], [0046], [0063]-[0068] & FIG.’s 2 & 6 where the 3-D map is aligned directly by using the objects and bounding boxes that are determined by running a deep neural network classifier. “Once this semantic information is available it may be used to find common objects and their location in the volumetric space.” A majority voting technique may be used where a voting weight is a function of the detection probability and may be applied to each object. The 3-D map comparator 252 will match the localized object observations from different vehicle observers and score any discrepancies using semantic segmentation probabilities to a weighing function. The weights can be calculated using a neural network after training. As shown in FIG. 2, the data 223a-223n may include an identification and/or classification of objects and location information or additional information may be used to assign a probability associated with correct identification or classification of the object.

	Regarding claim 11, Wheeler in view of Ivanov, McGill, and Sharma teaches
The system of claim 10, wherein the deep neural network is trained based on the map.
See at least Sharma [0064], [0079]-[0084] & FIG. 6 where the 3-D map system controller 420 may include one or more trained neural networks in performing its determinations and/or assessments.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brittany Renee Peko whose telephone number is (408)918-7506. The examiner can normally be reached Monday - Thursday 7:30-5:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.R.P./06/06/2022Examiner, Art Unit 3661                                                                                                                                                                                                        

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661